843 F.2d 1392
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John Paul POWERS, Plaintiff,David Allen Headlee, Plaintiff-Appellant,v.Richard SEITER, Defendant-Appellee.
No. 87-3814.
United States Court of Appeals, Sixth Circuit.
March 31, 1988.

1
Before LIVELY, Chief Judge, RALPH B. GUY, Jr., Circuit Judge, and AVERN COHN, District Judge.*

ORDER

2
Plaintiff appeals the district court's judgment dismissing his civil rights action filed under 42 U.S.C. Sec. 1983.  The appeal has been referred to a panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, this panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


3
Plaintiff claimed that the defendant's policy setting the standard for indigency based on the consent decree in Cox v. Patterson, No. C-2-75-661 (S.D. Ohio E.D. June 28, 1978), violates the equal protection clause of the fourteenth amendment.  On appeal he also asserts that the policy violates his constitutional rights under the first and sixth amendments and impedes his right of access to the courts.


4
Upon consideration, we conclude that plaintiff's first and sixth amendment arguments are not reviewable on appeal in the first instance.   See Brown v. Marshall, 704 F.2d 333 (6th Cir.), cert. denied, 464 U.S. 835 (1983).  We also conclude that the district court properly dismissed the complaint for the reasons stated by it.  We therefore affirm the district court's judgment.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Avern Coh, U.S. District Judge for the Eastern District of Michigan, sitting by designation